Citation Nr: 1529661	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  05-15 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a thoracic spine disability.  

3.  Entitlement to a rating in excess of 20 percent for a low back disability.

4.  Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity before May 10, 2012, and 20 percent from May 11, 2012.

5.  Entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity before May 10, 2012, and 20 percent from May 11, 2012.

6.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU). 
REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the VA RO.  

These issues have previously been before the Board, most recently in July 2013.  The Board notes that when its remand orders are not complied with, it errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As will be discussed in greater detail below, the Board finds that there has been effective compliance with its remand instructions.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

An October 2013 rating decision increased the evaluation of the Veteran's radiculopathy for each of the bilateral lower extremities to 20 percent effective May 11, 2012.  The Board notes that the issues of entitlement to a greater rating for radiculopathy of each of the bilateral lower extremities remain in appellate status because the October 2013 rating increase does not represent the highest possible benefit.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The weight of the competent evidence of record is against a finding that a neck disability began during the Veteran's military service, was caused by her service, onset within a year of her service, has been continuous since service, or was caused or aggravated by a service-connected disability.

2.  The weight of the competent evidence of record is at least in equipoise as to whether the Veteran's thoracic spine disability is related to her service-connected low back disability.

3.  The Veteran's back disability is not manifested by a severe limitation of motion, a severe lumbosacral sprain, forward flexion that is functionally limited by pain to 30 degrees or less, incapacitating episodes of spine disease, or ankylosis.

4.  The Veteran's radiculopathy of the right lower extremity is not manifested by symptoms approximating moderate incomplete paralysis of the sciatic nerve from before May 10, 2012, or moderately severe incomplete paralysis of the sciatic nerve from May 11, 2012. 

5.  The Veteran's radiculopathy of the left lower extremity is not manifested by symptoms approximating moderate incomplete paralysis of the sciatic nerve from before May 10, 2012, or moderately severe incomplete paralysis of the sciatic nerve from May 11, 2012.

6.  The Veteran, as the result of service-connected disability, does not have an anatomical loss or loss of use of both feet, or of one hand and one foot, she does not have blindness in both eyes with visual acuity of 5/200 or less, and she is not permanently bedridden or so helpless as to be in need of regular aid and attendance of another person.




CONCLUSIONS OF LAW

1.  The Veteran's neck disability was not incurred in or aggravated by the Veteran's military service, and it may not be presumed to have been, nor was the Veteran's neck disability caused or aggravated by any other service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, the Veteran's thoracic spine disability is related to her service-connected low back disability.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

3.  The criteria for a rating in excess of 20 percent for the Veteran's low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 (2002) (effective prior to September 26, 2003), 4.71a, Diagnostic Codes 5237, 5243 (2014) (effective from September 26, 2003).

4.  The criteria for a rating in excess of 10 percent for radiculopathy of the right lower extremity before May 10, 2012, and 20 percent from May 11, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).  

5.  The criteria for a rating in excess of 10 percent for radiculopathy of the left lower extremity before May 10, 2012, and 20 percent from May 11, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).  

6.  The criteria for entitlement to SMC based on the need for regular aid and attendance have not been met.  38 U.S.C.A. §§ 1521, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.350, 3.352(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  The Veteran has received all appropriate notice.  Furthermore, neither the Veteran nor her representative has alleged that prejudice resulted from any notice error either on appeal or otherwise.  Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").  In sum, the Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records, including VA treatment records, private treatment records, and records from the Social Security Administration have been obtained to the extent they were both identified and available.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, the Veteran was provided with numerous examinations addressing her claimed disabilities.  The examination reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded her current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor her representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

The Veteran was also offered the opportunity to testify at a hearing before the Board, but she declined.  The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Arthritis is a chronic disease, and service connection may thus be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, service incurrence will be presumed for arthritis if it is manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a) (2014); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service connected disability by a service connected disability is also service connected.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  To establish service connection for a claimed disability on a secondary basis, there must be medical evidence of a current disability, a service connected disability, and medical evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).  

With regard to the Veteran's claim for a thoracic spine disability, the Veteran has been diagnosed, for example in March 2007, with mild narrowing of the thoracic disc spaces, including at the level T12.  The Veteran is otherwise service-connected for a low back disability.  Thus, there is evidence of a current disability and evidence of a service-connected disability.  In September 2014, a VA examiner opined that the Veteran's thoracic spine complaints were at least as likely as not related to her current service-connected lumbar sprain.  As a rationale for this decision, the examiner noted that the myofascial component of the Veteran's lumbar spine pain likely referred pain proximally to her thoracic spine.  On the basis of the foregoing, all reasonable doubt is resolved in the Veteran's favor, and service connection for a thoracic spine disability is granted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to the Veteran's claim for a neck disability, the Veteran has received several diagnoses relating to her neck, including, in September 2014, cervical strain and moderately severe degenerative disc changes.  Furthermore, the Veteran was evaluated in March 1973 for in-service complaints of cervical pain.  The Board otherwise notes that the Veteran is in receipt of service connection for a low back disability.  

Turning to evidence of a connection between the Veteran's neck disability and her military service, the Veteran received a VA examination in November 2012, at which time the examiner opined that the Veteran's neck disability, "without any doubt," was not related to her service-connected lumbar spine disability.  The examiner indicated that a lumbar strain would not directly cause any other spinal problems.  The examiner further indicated that the Veteran's neck disability did not start while she was in the military, and it was otherwise unrelated to her lumbar spine disability.  Upon review of this examination, in July 2013, the Board remanded the Veteran's claim, finding that the November 2012 examiner did not opine as to whether the Veteran's neck disability was aggravated by her low back disability.  

Accordingly, the Veteran was provided with an additional examination in September 2014, at which time the examiner opined, without a rationale, that it was less likely than not that the Veteran's neck disability was a sequelae of her service-connected low back disability.  

In a November 2014 addendum opinion, an examiner opined that it was less likely than not that the Veteran's neck disability was incurred in, caused by, or aggravated by her claimed in-service injury, event, or illness.  As a rationale for this opinion, the examiner noted that the Veteran's earliest post-service complaints of neck pain occurred in February 1986.  The examiner found that post-service injuries, including those from January 1983, March 1997, and March 1999, were the most likely etiology of the Veteran's current neck disability.  Furthermore, the examiner noted that a review of medical literature provided no basis to associate the Veteran's neck disability with her service-connected disabilities.  Instead, the examiner found that the Veteran's neck disability did not result from her military service and were not caused or aggravated by her service-connected disabilities.  

Turning now to an assessment of this evidence of nexus, to the extent that the Veteran believes that her neck disability is related to her service or to her other service-connected disabilities, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which she has first-hand knowledge and experiences through her senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with examinations based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a neck disability, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's neck disability is related to her service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional and concerned the internal functioning of a joint, something that is not readily perceivable by the use of a person's senses.  

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with her neck disability, and it finds that she has not done so.  The record contains no evidence of continuing complaints of neck pain until 1986, at earliest.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  Additionally, while the Veteran did not complain to clinicians of pain or other symptoms in her neck during the 13-year period following her separation from service, the record does show that she sought orthopedic treatment for other joint pain, indicating that she was willing to seek orthopedic treatment.  While this fact is not dispositive on its own, it is a factor that weighs against the Veteran's claim.  

Thus, the Board finds that the weight of the evidence does not support a finding of continuous symptoms since active duty.  The medical nexus element thus cannot be met via a continuity of symptomatology.  Furthermore, the Board finds that arthritis of the neck was not shown within one year following separation from service, or for several years after service.  Therefore, presumptive service connection is not warranted.

The Board concludes that the weight of the evidence is against service connection for a neck disability, and it is therefore denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings Generally

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability or the same manifestations of a disability under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2014).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2014).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2014).  

The intent of the rating schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  

Increased Rating for a Low Back Disability

The Veteran filed her instant claim for benefits in July 2003.  The regulations for rating disabilities of the spine were revised during the pendency of the appeal, and they became effective on September 26, 2003.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  When the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies from the effective date of the change, absent congressional intent to the contrary.  However, the amended regulation cannot be applied prior to the effective date of the amendment.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 25179 (2004).  Thus, the amended rating criteria can be applied only for periods from and after the effective date of the regulatory change.  The Board can apply only the prior regulation to rate the Veteran's disability for the period preceding the effective date of the regulatory change.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).  

Before September 26, 2003, the Veteran's low back disability was rated as 20 percent disabling under Diagnostic Code 5292, applicable to limitation of motion of the lumbar spine.  Under this Diagnostic Code, in pertinent part, a 20 percent rating applied to a moderate limitation of motion, and a 40 percent rating applied to a severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  Words such as "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2014).  Although the use of similar terminology by medical professionals should be considered, it is not considered to be dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Additionally, before September 26, 2003, a rating could be assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5295, applicable to lumbosacral strain.  Under this Diagnostic Code, a 20 percent rating applied to lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position, and a 40 percent rating applied to a severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space or some of the above with abnormal mobility on forced motion.

Effective September 26, 2003, spine disabilities are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).  The General Rating Formula for Diseases and Injuries of the Spine rates lumbar spine disabilities as follows, in pertinent part:

20 percent: 	Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
40 percent: 	Forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.
50 percent: 	Unfavorable ankylosis of the entire thoracolumbar spine.
100 percent: 	Unfavorable ankylosis of the entire spine.

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2014).

"Ankylosis" is immobility and consolidation of a joint due to a disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

The Formula for Rating IVDS Based on Incapacitating Episodes rates lumbar spine disabilities as follows, in pertinent part:

20 percent:	Incapacitating episodes having a total duration of at least two weeks but fewer than four weeks during the past 12 months.
40 percent:	Incapacitating episodes having a total duration of at least four weeks but fewer than six weeks during the past 12 months.
60 percent:	Incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  While the record is ambiguous as to whether the Veteran has suffered from IVDS at any time during the period on appeal, the record is unambiguous that the Veteran has not suffered from incapacitating episodes as the result of IVDS.  An increased rating for the Veteran's low back disability based on the Diagnostic Code applicable to IVDS will thus not be discussed further.  

Turning now to the facts in this case, an August 2002 MRI examination of the Veteran's low back revealed mild bulging discs at L4 through S1 and hypertrophic arthroplasty of the articular facets at L4-L5 with some narrowing of the neural foramen.  

In August 2003, the Veteran was assessed with a significant muscle spasm along the spine.  The Veteran had back pain that fluctuated in intensity, and she reported that pain interfered with her sleep.  The clinician observed the Veteran to be in no apparent distress.  In a separate August 2003 record, a clinician noted that the Veteran did not have kyphosis or lordosis.  The Veteran's back was tender to palpation with spasm of the paraspinal muscles.  The Veteran's back was stiff, and straight leg raising caused pain in the low back.  The Veteran's gait was normal and steady with no abnormal movements.  

The Veteran underwent an examination in October 2003.  The Veteran's pain was "virtually continuous" with occasional flare-ups of pain to a level of 10.  More frequently, the Veteran experienced pain of a severity of 4 to 5.  The Veteran occasionally wore a lumbar brace.  The Veteran could walk approximately 200 yards before severe, radiating lumbar pain caused her to stop walking.  The Veteran did not use a cane or walker, and she had not experienced any falls.  The Veteran had a normal gait.  The Veteran had no deformity of the spine, but diffuse tenderness was noted.  The Veteran had 60 degrees of flexion, 20 degrees of extension, 30 degrees of bilateral rotation, and 20 degrees of lateral flexion.  The Veteran had "some lumbar pain" with all movements.  

A March 2004 x-ray examination showed minimal degenerative findings in the Veteran's lumbar spine.  An August 2004 MRI examination showed an intradural lesion at L1 that was stable since a previous examination in 2000.  

The Veteran underwent an additional examination of her low back in August 2004, at which time she complained of constant, increasing pain in her spine.  The Veteran indicated that she had frequent steroid injections.  The Veteran had no obvious abnormality of posture.  The Veteran had tenderness, but no paraspinal muscle spasms were present.  The Veteran was unable to engage in range of motion testing.  The Veteran rated her pain as approximately a 7 1/2 to 8, and she found it to be painful to stand or sit for any period of time.  In a separate August 2004 treatment record, the Veteran's range of motion was normal.  In November 2004, the Veteran underwent a laminectomy with the removal of an intradural tumor.  In May 2005, the Veteran had mild tenderness on palpation of the lower back muscles with spasm.  

In April 2007, a clinician noted that the Veteran had "50%" lumbar extension.  In July 2007, it was noted that the Veteran had a "limited" range of motion.  In September 2007, the Veteran's range of motion was normal.  An October 2007 x-ray examination of the Veteran's lumbosacral spine was unremarkable.  In February 2008, the Veteran had a normal range of motion in her spine, and her spine was nontender.  In April 2008, the Veteran had mild tenderness on palpation of the paraspinous region with some tension and spasm.  In a separate record from April 2008, the Veteran had forward flexion to 50 degrees and extension to 15 degrees.  In September 2008, the Veteran's back was nontender, and the Veteran had a normal range of motion with pain at the extremes of movement.  Mild spasm was noted.  

In September 2009, an examiner noted that the Veteran was able to rise from an armchair without aid or assistance.  The Veteran's posture and gait were normal for her age.  In a September 2009 examination for aid and attendance, the Veteran had flexion to 80 degrees with pain.  In a September 2009 examination, the Veteran complained of constant pain in her low back.  The Veteran denied experiencing any incapacitating episodes of back pain in the past twelve months.  The Veteran indicated that she had flare-ups of pain that occurred two to three times weekly, and the Veteran would go to the hospital to get a shot of Toradol when this occurred.  The Veteran could not identify a precipitating factor for flare-ups; anything from walking to bending forward could cause a flare up.

The Veteran indicated that she was markedly functionally impaired during a flare-up, but she was functionally impaired even with an average day's pain.  The Veteran could not do anything during a flare-up.  The Veteran had stiffness, fatigue, spasm, and weakness during flare-ups and to some degree during other times.  The Veteran indicated that she could walk for two blocks and stand for two minutes.  

The examiner noted that the Veteran walked with a normal heel-to-toe gait and had normal symmetry to motion of the thoracolumbar spine.  The Veteran had forward flexion to 90 degrees, with pain at 45 degrees.  The Veteran had extension to 15 degrees.  The Veteran had bilateral lateral flexion to 25 degrees, with pain at 10 degrees.  The Veteran had bilateral lateral rotation to 20 degrees, with pain at 10 degrees.  Repeated testing did not result in additional pain or loss of motion.  The examiner could not identify any specific fatigability or incoordination.  The Veteran stated that she would easily fatigue and felt that she was weaker after repeated motion.  The Veteran felt that she had increased pain, weakness, fatigability, and incoordination during flare-ups.  The examiner diagnosed the Veteran with chronic low back pain with mild degenerative arthritis of the lumbosacral spine.  

An x-ray examination from September 2009 showed no significant interval change compared to an x-ray from August 2009.  The x-ray showed evidence of laminectomies at the T12-L1 level and mild degenerative changes at the L2 and L4 vertebral body levels.  In July 2010, the Veteran complained of painful back spasms.  August 2011 x-ray testing indicated that the Veteran had evidence of mild facet joint osteoarthritis of the left side at L4-L5 and L5-S1.  

The Veteran underwent a VA examination in March 2012, at which time the examiner diagnosed her with degenerative arthritis of the spine without myelopathy.  The Veteran stated that she experienced flare-ups of her disability that resulted in increased pain in her back.  The Veteran had flexion to 70 degrees, extension to 15 degrees, with pain at 5 degrees.  The Veteran had bilateral lateral flexion to 15 degrees with pain at 5 degrees.  The Veteran had bilateral lateral rotation to 15 degrees with pain at 5 degrees.  Repetitive use testing did not result in an additional loss of motion.  The examiner noted that the Veteran had functional loss after repetitive use in the form of less movement than normal and painful movement.  The Veteran did not have localized tenderness or pain to palpation of the back, and she did not have guarding or muscle spasm of the back.  The Veteran occasionally used a cane.  The examiner indicated that the Veteran did not have IVDS of the thoracolumbar spine.  

A May 2012 x-ray examination indicated that the Veteran had degenerative changes in the lower facet joints.  The Veteran received an additional VA examination in November 2012, at which time the Veteran complained of constant back pain, which was worsened by any prolonged constant positions and strenuous activity.  The Veteran's gait was slow and cautious.  The Veteran had diffuse, non-specific tenderness and no definitive spasms were noted.  The Veteran would not perform lumbar range of motion testing because she stated that she could not move as the result of pain.  The examiner diagnosed the Veteran with chronic musculoskeletal low back pain.  The examiner found that the Veteran did not have any lumbar disc disease.  The Veteran had mild arthropathy of the facet joints in the lumbar spine.  

A November 2012 MRI showed bilateral L4-L5 and L5-S1 facet joint hypertrophic changes.  There was no significant disc protrusion or canal stenosis.  In November 2012, the Veteran had a full active range of motion and symmetrical muscle tone.  

In May 2013, the Veteran underwent a therapeutic right L2, L3, L4, L5 lumbar medial branch block in treatment of lumbar facet syndrome.  In April 2013, the Veteran's back was very tender to light touch, and she had pain with motion of her lumbar spine.  In September 2013, the Veteran's active range of motion in the lower back was "decreased in all directions."

The Veteran received a VA examination in September 2013, at which time the examiner diagnosed the Veteran with degenerative disc disease.  The Veteran reported daily pain in her lower back of a "7" severity.  The Veteran reported that she had steroid injections of her lower back.  The Veteran denied experiencing flare-ups that impacted the function of her back.  The Veteran had flexion to 45 degrees with pain at 40 degrees.  The Veteran had extension to 15 degrees with pain at 10 degrees.  The Veteran had bilateral lateral flexion to 20 degrees with pain at 15 degrees.  The Veteran had bilateral lateral rotation to 20 degrees with pain at 15 degrees.  Repetitive use testing resulted in flexion to 50 degrees, extension to 20 degrees, bilateral lateral flexion to 25 degrees, and bilateral lateral rotation to 25 degrees.  The Veteran did not have an additional limitation in her range of motion following repetitive use testing.  The Veteran had functional loss of the back in the form of painful movement.  The Veteran had localized tenderness or pain to palpation for the joints and soft tissue of the back.  The Veteran did not having guarding or muscle spasm of the back.  The examiner found that the Veteran did not have IVDS.  

The Veteran underwent a VA examination in September 2014, at which time the examiner noted that the Veteran had been diagnosed with a lumbar sprain in 2003, and lumbar spine degenerative joint disease.  The Veteran reported that she experienced flare-ups that impacted the function of her low back, which resulted in increased lower back pain.

The Veteran had forward flexion to 45 degrees with pain at 40 degrees.  The Veteran had extension to 15 degrees with pain at 10 degrees.  The Veteran had right lateral flexion to 20 degrees, with pain at 15 degrees.  The Veteran had left lateral flexion to 20 degrees with pain.  The Veteran had bilateral lateral rotation to 25 degrees with pain at 20 degrees.  The Veteran was unable to perform repetitive use testing because of exacerbation of her pain.  The examiner noted that the Veteran had functional impairment after repetitive use in the form of less movement than normal and painful movement.  The Veteran had tenderness to palpation of the lumbar paraspinals L4-S1.  While the Veteran had guarding and muscle spasms of the thoracolumbar spine, such guarding and spasm did not result in abnormal gait or abnormal spinal contour.  No ankylosis of the spine was noted.  Goldthwaite's sign was positive.  The examiner noted that the Veteran had IVDS of the thoracolumbar spine, but the Veteran had not had any incapacitating episodes over the past 12 months due to IVDS.  The Veteran required a standard cane for ambulation.  A September 2014 MRI of the Veteran's spine showed that the lumbosacral spine and thoracic spine were within normal limits.  

Turning now to an evaluation of these facts, the Board cannot find that the Veteran is entitled to a disability rating in excess of 20 percent under Diagnostic Code 5292, which was applicable to limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  The only greater evaluation potentially available to the Veteran under this Diagnostic Code is 40 percent, which requires a "severe" limitation of motion of the lumbar spine.  The Board cannot find that the Veteran has shown a severe limitation of motion of the spine at any time.  Throughout the period on appeal, the Veteran's lumbar flexion has been limited by pain, at worst, to 40 degrees.  Additionally, on a number of occasions during the Veteran's appeal, she has shown either no limitation of motion of her back or a minimal limitation of motion.  Furthermore, clinicians have not characterized the Veteran's limitation of motion as "severe" at any time.  In sum, the Board finds that an evaluation in excess of 20 percent is unavailable to the Veteran under Diagnostic Code 5292, which previously applied to limitation of motion of the lumbar spine.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

In this case, the Veteran has consistently complained of back pain, but she has received a compensable rating throughout the course of her appeal, and has consistently shown considerable range of motion in her lumbar spine in spite of the pain.  That is, the pain has not been shown to functionally limit the Veteran's range of motion such that the limitation of motion should be classified as severe.  See Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  As such, it is not found that a higher rating is warranted for limitation of motion under Diagnostic Code 5293.

Similarly, the Board cannot find that the Veteran is entitled to a disability rating in excess of 20 percent under Diagnostic Code 5295, which was applicable to lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  The only greater evaluation potentially available to the Veteran under this Diagnostic Code is 40 percent, which required a "severe" lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space or some of the above with abnormal mobility on forced motion.

Upon review of the evidence, the Board observes that the Veteran has never been diagnosed with a lumbar strain that has been characterized by clinicians as "severe."    The Veteran has not shown listing of the whole spine to the opposite side.  As noted above, the Veteran has shown a limitation of flexion to 40 degrees at worst, which the Board does not find to be a "marked" limitation of forward bending in standing position.  Goldthwaite's sign was positive at the Veteran's September 2014 examination, and the Veteran has shown limitation of lateral motion and changing of the joint spaces.   The medical record does not show abnormal mobility of the spine with joint motion.  Thus, while the Board acknowledges that the Veteran has demonstrated some of the criteria associated with a 40 percent evaluation of her back disability, the Board finds that the Veteran's symptoms do not generally approximate the criteria associated with those listed under Diagnostic Code 5295.  

With respect to a greater rating on and after September 26, 2003, based on the General Rating Formula for Diseases and Injuries of the Spine, the Veteran has never been diagnosed with ankylosis, nor have her symptoms closely approximated ankylosis or immobility.  Similarly, at no time has the Veteran shown forward flexion of the thoracolumbar spine that was functionally limited to 30 degrees or less, even taking pain into account.  At worst, the Veteran showed forward flexion functionally limited by pain to 40 degrees at the time of her September 2013 and September 2014 examinations.  Treatment records have been reviewed, but they do not reveal limitation of motion in the back sufficient to warrant a higher rating.  As such, a rating of 40 percent or greater is therefore unwarranted at any time based on the General Rating Formula for Diseases and Injuries of the Spine.  

In reaching this conclusion, the Board considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the effects of weakened movement, excess fatigability, and incoordination.  38 C.F.R. § 4.45 (2014).  Although the Board accepts the Veteran's assertions that her back disability causes her to experience pain, the Board has taken this into account in its above discussion of range of motion.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Furthermore, even when the Veteran's complaints of pain are considered, the Board concludes that the overall manifestations of her back disability generally do not demonstrate a degree of functional loss so as to warrant higher ratings for the period on appeal.

Moreover, even if flexion was limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  

In sum, a disability rating in excess of 20 percent for the Veteran's low back disability is unwarranted at any time.  

Increased Rating for Radiculopathy

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014).  

The Veteran is in receipt of a 10 percent rating for radiculopathy of each of the lower extremities before May 10, 2012, and 20 percent from May 11, 2012.  In order to warrant a higher rating, the Veteran's symptoms must demonstrate moderate incomplete paralysis or worse before May 10, 2012, and moderately severe incomplete paralysis or worse from May 11, 2012.

In August 2003, the Veteran reported numbness along the anterior thighs, and she stated that she stumbled on her right leg when walking.  In a separate August 2003 treatment record, the Veteran denied experiencing paresthesia, abdominal pain, or bowel or bladder incontinence.  The Veteran had normal motor strength in all extremities, no sensory deficit, and her reflexes were normal bilaterally.  In September 2003, the Veteran complained of numbness in the bilateral lower extremities.  In October 2003, the Veteran indicated that she had some radiation of pain into her legs with numbness.  The Veteran had full strength in the extremities, and no atrophy was noted.  The Veteran's sensation to light touch was decreased in the feet bilaterally and in the great toe in the lateral aspect of the forefoot bilaterally.  Deep tendon reflexes of the patella were 2+.  The Veteran's cranial nerves II-XII were intact, and coordination was intact.  A November 2003 electromyogram/nerve conduction study indicated bilateral S1 radiculopathy.

In December 2003, the Veteran complained of pain that radiated to her thighs.  The Veteran denied experiencing paresthesias or bowel or bladder incontinence.  The Veteran had normal motor strength, no sensory deficit, her reflexes were symmetrical, and her gait was normal and steady.  In a separate December 2003 record, the Veteran complained of pain in her outer left thigh and numbness in both legs from the knees down.  

In January 2004, the Veteran had normal motor strength without sensory deficit.  The Veteran's reflexes were symmetrical bilaterally, and her gait was normal and steady without abnormal movement.  In a separate record from January 2004, the Veteran denied experiencing bladder or bowel dysfunction.  In February 2004, the Veteran complained of leg tingling, but she denied experiencing weakness.  The Veteran denied experiencing urinary or bowel incontinence.  In March 2004, the Veteran complained of increased radiating pain in the bilateral lower extremities.  The Veteran denied experiencing bowel or bladder incontinence.  The Veteran had normal strength in all extremities, no sensory deficit, normal reflexes, and a normal gait.  In June 2004, the Veteran complained of numbness and tingling in her legs.  The Veteran had normal strength in all extremities, no sensory deficit, normal reflexes, and a normal gait.  In a separate record from June 2004, the Veteran was issued a cane in treatment of her impaired gait.  

In August 2004, the Veteran denied experiencing bowel or bladder incontinence.  The Veteran indicated that she had occasional numbness in her lower extremities and radiating pain.  The Veteran stated that she used a cane following a fall in which her legs gave way.  The Veteran's muscle strength in the lower extremities was slightly decreased bilaterally, but no atrophy was noted.  The examiner noted that most of this decreased muscle strength was due to the apprehension of pain in the Veteran's lower back.  Deep tendon reflexes were 2+, and sensation was slightly decreased to light touch in the lower extremities.  In a separate August 2004 treatment record, the Veteran's motor examination was normal, and no atrophy was noted.  

In August 2005, the Veteran complained of recurrent weakness in her right foot and burning pains in both thighs.  The Veteran had good bladder function.  The Veteran's gait was unencumbered.  Straight leg raising was negative to 90 degrees bilaterally.  The Veteran's deep tendon reflexes were bilaterally hyperactive.  The Veteran had normal muscle tone.  The Veteran's sensory examination was grossly normal.  A complete and detailed motor examination was normal.  The clinician found no weakness on examination.  In September 2005, nerve studies were "absolutely normal" and the Veteran indicated that her symptoms were improving.  

In March 2006, the Veteran had normal reflexes, normal motor strength, no sensory deficit, and a normal gait.  In May 2006, the Veteran had normal strength and reflex testing.  The straight leg raise was negative.  

In April 2007, the Veteran had normal reflexes, normal motor strength, no sensory deficit, and a normal gait.  In May 2007, the Veteran had normal muscle strength.  In September 2007, the Veteran had no loss of sensation, numbness, tingling, tremors, or weakness.  In October 2007, the Veteran reported radiating pain and "buckling" legs.  

In February 2008, the Veteran had normal motor strength, no sensory deficits, normal reflexes, and a normal gait.  In April 2008, no neurological deficits were noted.  The Veteran's strength was within normal limits.  A clinician noted that the Veteran's pain radiated "sharply and haphazardly."  No identifiable radicular signs were noted.  In December 2008, the Veteran had normal motor strength, no sensory deficits, and normal reflexes.  

In April 2009, the Veteran's sensation was intact, and no movement disorder was noted.  In June 2009, the Veteran had normal, equal reflexes, and full strength.  In September 2009, gross motor examination of the Veteran's legs, ankles, feet, and toes was normal.  Sensory examination was decreased in the feet as to vibration, and decreased in the ankles and feet as to temperature; sensory examination was otherwise normal in the legs, ankles, and feet.  In a September 2009 examination for aid and attendance, the Veteran had no evidence of muscle atrophy, contractures, weakness, lack of coordination, or other interference of the bilateral lower extremities.  The Veteran had full muscle strength and range of motion in the lower extremities.  

In a September 2009 examination, the Veteran complained of constant pain that radiated down both legs.  The Veteran complained of moderate numbness that occurred occasionally.  The Veteran complained of decreased motion and tingling along the anterior leg down to the foot bilaterally.  The Veteran complained of weakness in the legs and feet, and she complained of occasional urinary dribbling.  The Veteran had not experienced any bowel incontinence.  The Veteran stated that she was unsteady and experienced staggering and falls.  The Veteran's patellar reflexes were 2+ bilaterally, and the Achilles reflexes were 1+ bilaterally.  There was no muscle atrophy, and the Veteran's muscle strength was normal.  Pinprick sensation was normal.  The Veteran had mild clonus bilaterally.  The examiner diagnosed the Veteran with radicular complaints bilaterally with no objective evidence identified on physical examination.  The examiner could not identify any specific nerves with residual paralysis.  

In May 2010, the Veteran had no loss of sensation, numbness, or tingling.  In March 2012, the Veteran reported that she experienced flare-ups of her disability that resulted in increased numbness in her thighs and lower legs.  Muscle strength testing was normal, and no muscle atrophy was noted.  Deep tendon reflexes were normal.  Sensory examination showed decreased sensation to light touch on the upper anterior thigh, thigh, knee, lower leg, and ankle.  Sensory examination of the feet and toes was normal.  The straight leg raising test was normal.  The examiner noted that the Veteran had moderate constant pain and numbness of both lower extremities, with no other signs or symptoms of radiculopathy.  The examiner indicated that the L2/L3/L4 nerve roots (femoral nerve) was involved with moderate radiculopathy.  The Veteran had no other neurologic abnormalities or findings related to her back disability.  The examiner noted that the Veteran had radicular symptoms by history with no objective findings on examination.  The Veteran was noted to have mild incomplete paralysis of the external cutaneous nerve of the thigh.  

In November 2012, the Veteran was able to stand on her toes and heels with complaints of pain.  The Veteran had normal strength in all motor groups with normal tone and mass.  The Veteran had normal reflexes and normal light touch sensation.  The examiner diagnosed the Veteran with chronic musculoskeletal low back pain without any neurological deficits, which the examiner found to be consistent with the Veteran's essentially normal lumbar spine MRI.  The examiner found that the Veteran did not suffer from any clinical radiculopathy.  In a separate November 2012 record, the Veteran had normal muscle strength against resistance.  In December 2012, the Veteran had normal sensation, 4+ -5/5 strength, normal flexes, and a normal gait.  

In April 2013, the Veteran indicated that she had bilateral leg pain that traveled down the front of her thighs to her knees.  The Veteran's deep tendon reflexes were normal, the Veteran's strength was normal, and the Veteran's sensory examination was normal.  

In September 2013, the Veteran had normal muscle strength, and no muscle atrophy was noted.  Reflex examination was normal.  The Veteran's lower legs, ankles, feet, and toes showed decreased sensation to light touch; sensory examination was otherwise normal.  Straight leg raising was positive.  The Veteran had radicular symptoms of moderate constant pain, severe intermittent pain, moderate paresthesias or dysesthesias, and moderate numbness.  The examiner noted that the femoral and sciatic nerves were involved, and the degree of radiculopathy was moderate.  No other neurologic abnormalities were noted.  The Veteran regularly used a cane.  The examiner found that the Veteran had moderate incomplete paralysis of the sciatic nerve, external popliteal (common peroneal) nerve, musculocutaneous (superficial peroneal) nerve, anterior tibial (deep peroneal) nerve, internal popliteal (tibial) nerve, and posterior tibial nerve.  EMG studies were not performed.  

In January 2014, the Veteran had normal muscle strength.  In September 2014, the Veteran had normal muscle strength of both lower extremities, and no atrophy was noted.  Reflex testing was normal.  The Veteran had decreased sensation to light touch of the right upper anterior thigh, the right thigh and knee, the right lower leg and ankle, and the right foot and toes.  Sensory examination of the left lower extremity was normal.  The examiner noted that the Veteran had radicular symptoms of moderate intermittent pain and mild numbness of the right lower extremity.  The Veteran did not have radicular symptoms affecting the left lower extremity.  The examiner noted that the sciatic nerve was involved in the Veteran's right-sided pain, and the examiner characterized the severity of the Veteran's radiculopathy as moderate on the right side.  The examiner found that the Veteran's left lower extremity was not affected by radiculopathy.  The Veteran did not have any other neurologic abnormalities or findings related to her low back disability.  

Upon review of this evidence, the Board finds that disability ratings in excess of those currently assigned are unwarranted for the Veteran's bilateral lower extremities.  In other words, the Board finds that the Veteran's symptoms do not rise to the level of moderate incomplete paralysis before May 10, 2012, and moderately severe incomplete paralysis from May 11, 2012.  While the Veteran has voiced subjective complaints of pain and numbness, examination has revealed symptoms that the Board observes to be no more than moderate in degree.  That is, the physical examinations consistently reflected findings of normal reflexes, and normal straight leg raises, and showed only limited sensory impairment.  Furthermore, no clinician has characterized the Veteran's neurological symptoms as moderately severe in degree.  Instead, the Veteran's symptoms primarily involve sensory complaints such as experiencing tingling, pain and numbness.  The Board finds that such complaints are inconsistent with the award of rating greater than the currently-assigned ratings for the bilateral lower extremities.

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

There is a three step inquiry to determine whether a claim should be referred for extra-schedular consideration.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321 (2014); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence fails to show anything unique or unusual about the Veteran's back disability or radiculopathy that would render the schedular rating criteria inadequate.  The Board finds that the symptomatology associated with the Veteran's conditions is fully addressed by the schedular rating criteria under which such disabilities are rated.  The Veteran's complaints regarding her back disability focus primarily on painful, limited motion with associated radicular symptoms such as tingling, pain, and numbness.  These symptoms are all consistent with a back disability with a neurologic component, and the Board finds that such manifestations are all fully contemplated by the rating schedule for these disabilities.  The Board finds that there are no additional symptoms of the disabilities that are not addressed by the rating schedule.  Moreover, the schedular rating that was assigned required the Board to consider all of the Veteran's lumbar spine related symptomatology in order to determine the functional limitation that was caused pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the applicable caselaw.  As such, the schedular rating criteria necessarily covered all of the Veteran's symptoms.

Therefore, referral for consideration for an extra-schedular rating is not warranted.

SMC

SMC is payable to a veteran who is, as a result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  The criteria for determining that a veteran is so helpless as to be in need or regular aid and attendance are contained in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.350(b)(3).

The following criteria will be considered in determining whether the veteran is in need of the regular aid and attendance of another person: the inability of the veteran to dress or undress herself, or to keep herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without such aid; the inability of the veteran to feed herself through the loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or an incapacity, physical or mental, which requires care or assistance on a regular basis to protect the veteran from the hazards or dangers incident to her daily environment.  38 C.F.R. § 3.352(a).

While all of the disabling conditions listed in 38 C.F.R. § 3.352(a) need not exist to establish eligibility for aid and attendance benefits, at least one of the listed factors must exist to establish eligibility for such benefits.  Turco v. Brown, 9 Vet. App. 222 (1996).  The personal function that the veteran is unable to perform should be considered in connection with his or her condition as a whole; it is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.

Turning to the facts in this case, in July 2003, the Veteran stated that she was unable to perform household functions such as mopping and waxing floors, traveling a long distance, sitting for "a certain amount of time", standing in one spot long enough to do simple things, sleeping over three hours without waking, lifting heavy objects, using the restroom because of shooting pains, engaging in everyday house cleaning, and walking for over 15 minutes without pain.  In August 2003, the Veteran reported having an inability to vacuum, mop, or lift her grandchildren.  In September 2003, the Veteran reported having problems with household activities such as mopping and cleaning.  In a separate record from September 2003, the Veteran reported having difficulty mopping, vacuuming, sweeping, cleaning, washing dishes, and driving as a result of her low back pain.  In October 2003, an examiner noted that the Veteran was able to take care of her activities of daily living; the Veteran had some decrease in recreational activities and walking due to her lumbar spine disability.  

In August 2004, the Veteran indicated that she was able to drive.  In September 2004, a VA examiner indicated that the Veteran had difficulty performing tasks that required sitting or standing for any period of time.  The Veteran had difficulty concentrating as a result of the medications that had been prescribed in treatment of her back.  The Veteran's recreational activities were also limited.  In May 2005, it was noted that the Veteran had no problems with driving or her activities of daily living.  

In September 2009, a VA examiner noted that the Veteran resided in a home by herself, and she was independent in her activities of daily living.  The Veteran was able to slowly and cautiously complete her own in-home chores.  The Veteran drove, attended church, and was able to engage in necessary outings such as shopping for groceries.  

The Veteran underwent an examination for aid and attendance purposes in September 2009.  The examiner noted that the Veteran did not require the assistance from others to take her medications in a timely manner.  The Veteran denied being bedridden.  The Veteran indicated that she lived alone, she drove a car, and she traveled to the examination alone.  The Veteran's best corrected vision was better than 5/200.  The Veteran managed her own finances, and her attending psychiatrist found her to be competent for VA financial purposes.  The Veteran performed her own housework, but the Veteran stated that this activity was difficult as the result of pain, and she had to take frequent breaks.  The Veteran indicated that she was independent in all of her personal activities of daily living.  The Veteran required no assistance from others for bathing, dressing, toileting, grooming, or any other personal activities of daily living.  The Veteran did all of her own shopping and cooking.  The Veteran was able to drive for short distances to do errands, and she did all of her grocery shopping.  The Veteran previously used a cane, but she lost it when she moved earlier that year.  The Veteran had not experienced any bowel or bladder incontinence.  

The examiner concluded that while the examiner had pain from her lumbosacral spine disability and radiculopathy that caused her to have some difficulty in performing her household activities, the Veteran did not have any deficits that required the care or assistance of others on a regular basis to protect her from the hazards or dangers incident to her daily environment.  

In November 2012, the Veteran stated that she could not perform regular activities of daily living such as house cleaning, shopping, or driving without aggravating her pain.  In September 2014, a VA examiner found that the Veteran's lumbar spine disability did not warrant aid and attendance.  The examiner acknowledged that the Veteran likely had chronic pain issues, but such pain did not render her incapable for caring for herself or her household management.  

Turning to an application of the law to the facts in the instant case, the Veteran does not, as the result of service-connected disability, have an anatomical loss or loss of use of both feet, or of one hand and one foot; have blindness in both eyes with visual acuity of 5/200, nor is the Veteran permanently bedridden.

The Board further finds that the Veteran is not so helpless as to be in need of regular aid and attendance of another person as a result of her service connected disabilities alone.  The evidence is against a finding that the Veteran is unable to dress herself or to keep herself ordinarily clean and presentable as a result of her service-connected disabilities, nor has the Veteran so argued.  

The Veteran's service-connected disabilities do not require frequent adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid, nor has the Veteran so argued.

The weight of the evidence does not show that the Veteran has, as a result of her service-connected disabilities, the inability to feed herself because of the loss of coordination of upper extremities or because of extreme weakness.  

The weight of the evidence does not show that the Veteran, as a result of her service-connected disabilities, is unable to attend to the wants of nature, nor has the Veteran so argued.

The weight of the evidence does not show that the Veteran has, as a result of her service-connected disabilities, incapacity, physical or mental, that requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to her daily environment.  In support of this finding, the Board notes that the Veteran drives, lives by herself, manages her own finances, completes her own errands, and manages her own medications and numerous medical appointments.  Furthermore, clinicians have not suggested that the Veteran's service-connected disabilities necessitate such help.  

In sum, the Board finds that the weight of the evidence of record is inconsistent with the conclusion that the Veteran's service-connected disabilities require care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to her daily environment.

Thus, upon review of the evidence of record, the weight of the evidence of record does not support a finding that the Veteran is so helpless as to need regular aid and attendance.


ORDER

Service connection for a neck disability is denied.

Service connection for a thoracic spine disability is granted.  

A rating in excess of 20 percent for a low back disability is denied.

A rating in excess of 10 percent for radiculopathy of the right lower extremity before May 10, 2012, and 20 percent from May 11, 2012, is denied.

A rating in excess of 10 percent for radiculopathy of the left lower extremity before May 10, 2012, and 20 percent from May 11, 2012, is denied.

SMC based on the need for regular aid and attendance is denied.


REMAND

A claim for TDIU is part of an increased rating claim when a request for a TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In September 2013, an examiner opined that the Veteran could not work as the result of her service-connected back and radiculopathy.  Thus, possible entitlement to a TDIU has been raised by the record, and the claim must be remanded for additional evidentiary development.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination.  After a complete review of the Veteran's claims file and examination of the Veteran, the examiner is requested to offer an opinion as to whether the Veteran's service-connected disabilities have so functionally limited her as to preclude her from obtaining or retaining substantially gainful employment consistent with her education and occupational experience.  The opinion should be offered irrespective of age and any nonservice-connected disabilities.  The examiner should provide a complete rationale for the opinion.  If the Veteran is found to be able to work, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


